                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

KIMBERLY DAVIS, individually and as
representatives of a class of similarly
situated persons; and VENESSA                                   8:19CV556
ROMANO,        individually and     as
representatives of a class of similarly
situated persons;                                  FINAL PROGRESSION ORDER
                                                           (AMENDED)
                     Plaintiffs,

       vs.

STADION        MONEY       MANAGEMENT,
LLC,

                     Defendant.



      IT IS ORDERED that the parties’ joint motion to extend is granted. (Filing No. 158).
The unexpired deadlines in the final progression order are amended as follows:

      1)     The status conference to discuss case progression, the parties’ interest in
             settlement, and the trial and pretrial conference settings on August 17, 2021
             at 9:00 a.m. is continued and will be held with the undersigned magistrate
             judge on September 7, 2021 at 9:00 a.m. by telephone. Counsel shall use
             the conferencing instructions assigned to this case to participate in the
             conference.

      2)     All expert depositions, regardless of whether they are intended to be used
             at trial will be completed by August 27, 2021.

      3)     The deadline for filing motions to dismiss and motions for summary
             judgment is October 13, 2021.

      4)     The deadline for filing motions to exclude testimony on Daubert and related
             grounds is October 13, 2021.

      5)     Motions in limine shall be filed seven days before the pretrial conference. It
             is not the normal practice to hold hearings on motions in limine or to rule on
             them prior to the first day of trial. Counsel should plan accordingly.
6)    The parties shall comply with all other stipulations and agreements recited
      in their Rule 26(f) planning report that are not inconsistent with this order.

7)    All requests for changes of deadlines or settings established herein shall be
      directed to the undersigned magistrate judge, including all requests for
      changes of trial dates. Such requests will not be considered absent a
      showing of due diligence in the timely progression of this case and the
      recent development of circumstances, unanticipated prior to the filing of the
      motion, which require that additional time be allowed.


Dated this 15th day of July, 2021.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
